DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims1 – 10, 12, 14 – 16 and 18 – 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A streamlined flat windscreen wiper for a vehicle, comprising: a central mounting; at least two terminal caps, and at least one end piece comprising: a first housing and a second housing oriented longitudinally, each of the first and second housing having one closed longitudinal end and one open longitudinal end to receive an end of the stiffening spine of the wiper and the wiper blade, and a third housing for introduction of the longitudinal end of a retaining member.
An updated search disclosed the closest prior art to CA 2797612 C to Kim (herein referred to as Kim) and EP 2106979 A1 to Boland (herein referred to as Boland).
Kim teaches a streamlined flat windscreen wiper for a vehicle, comprising: a central mounting; at least two terminal caps, and at least one end piece comprising: a first housing.
Kim fails to teach and at least one end piece comprising: a second housing oriented longitudinally, each of the first and second housing having one closed longitudinal end and one open longitudinal end to receive an end of the stiffening spine of the wiper and the wiper blade, and a third housing for introduction of the longitudinal end of a retaining member, longitudinal guiding and sliding means formed on an external face of the end piece and configured to cooperate with the at least two terminal caps.
Boland teaches at least two terminal caps, and at least one end piece comprising: a first housing and a second housing oriented longitudinally, each of the first and second housing having one closed longitudinal end and one open longitudinal end to receive an end of the stiffening spine of the wiper and the wiper blade.
Boland fails to teach a third housing for introduction of the longitudinal end of a retaining member, longitudinal guiding and sliding means formed on an external face of the end piece and configured to cooperate with the at least two terminal caps.
Kim, alone, or in combination with Boland, does not teach, suggest or make obvious a first housing, a second housing and a third housing for introduction of the longitudinal end of a retaining member.
Claims 2 – 8, 10, 12, 14 – 185 and 19 - 21 are allowed as being dependent from allowed claims 1, 9 and 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723